DHT Holdings, Inc. Clarendon House 2 Church Street, Hamilton HM 11 Bermuda Tel: +1 (441)299-4912 January 24, 2014 Division of Corporation Finance Securities and Exchange Commission treet N.E. Washington, D.C. 20549-3561 Attention: Ms. Loan Lauren P. Nguyen Mr. J. Nolan McWilliams Re: DHT Holdings, Inc. Registration Statement on Form F-3 File No. 333-192959 Dear Ms. Nguyen and Mr. McWilliams: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended,DHT Holdings, Inc. (the “Company”) hereby respectfully requests that the above-referenced Registration Statement filed on Form F-3, as amended (the “Registration Statement”), be declared effective at 4 p.m., Eastern Time, on Tuesday, January 28, 2014, or as soon thereafter as is practicable. In connection with this request, the Company acknowledges that: ● should the Securities and Exchange Commission (the “Commission”) or the staff of the Commission (the “Staff”), acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert Staff comments and the declaration ofeffectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. It would be appreciated if, as soon as the Registration Statement is declared effective, you would so inform Erik R. Tavzel at (212) 474-1796, and then send written confirmation to the addressees listed on the cover of the Registration Statement. Sincerely, /s/ Eirik Ubøe Eirik Ubøe Chief Financial Officer DHT Holdings, Inc. [Signature Page to Acceleration Request]
